Citation Nr: 1707659	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post stents x3 with intermittent angina prior to November 27, 2015. 

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease status post stent x3 with intermittent angina on or after November 27, 2015.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for coronary artery disease status post stents x3 with intermittent angina and assigned a 10 percent evaluation effective from May 25, 2006.  

In August 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

In a February 2016 rating decision, the RO increased the evaluation assigned for the Veteran's coronary artery disease to 60 percent effective from November 27, 2015.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status, as recharacterized above.    
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the August 2015 remand, the Veteran was afforded a VA examination in November 2015.  The examiner provided the results of an April 2009 exercise stress test and interview-based metabolic equivalents (METs).  However, the examiner did not provide an explanation as to why a more recent exercise stress test was not performed or any indication that such testing was medically contraindicated.  Therefore, a remand is required to obtain an additional VA examination so that current stress test results may be obtained if not medically contraindicated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Board notes that the August 2015 VA examiner referenced a November 2015 x-ray report that is not associated with the claims file.  In addition, the most recent VA treatment records currently associated with the claims file are dated in March 2015.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA medical records that have not already been associated with the claims file, to include any records from the San Antonio VAMC dated from March 2015 to the present and a November 27, 2015, x-ray report.  

2.  Then, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test, unless medically contraindicated.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

In particular, the examiner should address the following:

(1) the current number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2) whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran currently has left ventricular dysfunction, and if so, the percent of ejection fraction; and;

(4) whether there is current evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

If the examiner determines that contemporaneous exercise stress testing is not necessary, he or she should provide an explanation.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




